DETAILED ACTION
This Office Action is responsive to application number 17/205,073 TUB SPOUT DIVERTER SEAL MEMBER filed on 3/18/2021. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second seal extension that includes an outer side…and an outer protrusion of claims 5 and 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 5-7 as they depend from claim 1,  further detail the second seal extension as having an outer side, an inner side, a base, an end, and an outer protrusion. The first seal extension is said to have oblique angled sides and a generally triangular cross section indicating that what is being described is shown at (92)(Fig. 6).  Therefore the second seal extension would need to be that which is shown in Fig. 6 of the instant application at 84.  The seal extension at 84 does not include a protrusion and has not been previously disclosed as having a protrusion, therefore the claim language has not been enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-7, the second seal extension including an outer side, an inner side, a base, an end, and an outer protrusion is indefinite as it is unclear what is being claimed.  The first seal extension is said to have oblique angled sides and a generally triangular cross section.  Therefore the second seal extension would need to be that which is shown in Fig. 6 of the instant application at 84.  The seal extension at 84 does not include a protrusion and therefore the claims are indefinite. For the purposes of examination the second seal extension will be examined as being the first seal extension. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and  8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Huang (US 8,857,471).
Regarding claim 1 Huang shows a diverter seal member (23) for a diverter structure of a tub spout structure (Fig. 4), the diverter seal member comprising: a central body including a first side (left), a second side (right) (Fig. 6), and an aperture (234) extending completely through the central body between the first side and the second side of the central body (see by the arrows showing flow; Fig. 4); a first seal extension (233) extending from the first side of the central body and around a central axis that extends axially through a center of the aperture (Fig. 4); wherein the first seal extension includes a first extension side (top), a second extension side (angled bottom), and an extension end (at 233), wherein the first extension side and the second extension side extend at oblique angles toward each other and converge together at the extension end (Figs. 4-6); and a second seal extension (bulbous extension) extending from the second side of the central body around the central axis of the aperture.
Regarding claim 2 Huang shows the diverter seal member of claim 1, wherein the extension end forms an edge of the first seal extension that extends substantially parallel to the first side of the central body (at 232; Fig. 6).  
Regarding claim 3 Huang shows the diverter seal member of claim 1, wherein the first seal extension has a substantially triangular cross-section (Fig. 6; obvious with the converging sides of claim 1).  
Regarding claim 4
Regarding claim 7 Huang shows the diverter seal member of claim 1, wherein the second seal extension (first seal extension see 112 rejections above) includes an outer side (at the top), an inner side (shown near arrows Fig. 6), a base (shown near arrows), and an end (at 232), wherein the inner side is positioned radially inward from the outer side (Fig. 6), wherein the base is positioned along the second side of the central body (Fig. 6), wherein the end is positioned opposite to the base of the second seal extension (Fig. 6), wherein the second seal extension does not include any protrusions along the outer side between the base and the end of the second seal extension (Fig. 6).  
Regarding claim 8 Huang shows the diverter seal member of claim 1, wherein at least one of an outer side and an inner side of the second seal extension extends at an oblique angle relative to and from the second side of the central body (Figs. 4-6).
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,961,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope and have the same limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (US 6,070,280) shows a diverter seal with a triangular cross section on an extension; Lin (US 8,566,975) show a diverter seal with a particular shape; Moen (US 3,419,914) show a diverter seal with a particular shape; Hsieh (US Pub. 2012/0234419) show a diverter seal with a particular shape; Huang (US 7,857,286) shows the general state of the art of a tub faucet with a diverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/23/2022